t c summary opinion united_states tax_court michael artayet petitioner v commissioner of internal revenue respondent docket no 25328-06s filed date michael artayet pro_se innessa glaszman-molot for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent denied petitioner’s dependency_exemption deduction and child_tax_credit determining a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to claim a dependency_exemption deduction for his minor child a a background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in virginia petitioner and his former spouse divorced in the marriage produced two daughters a a and c a during petitioner’s divorce proceedings the district_court of county issued an order order that provided that petitioner and his former spouse were each entitled to claim one child as a dependent for income_tax purposes the order was superseded by a final decree of divorce in divorce respondent disallowed the dollar_figure child_tax_credit claimed by petitioner the issue of whether petitioner is entitled to claim the credit was not argued by the parties the resolution of that issue will be resolved by the court’s decision as to petitioner’s entitlement to claim a dependency_exemption deduction for a a a taxpayer is ineligible to claim a child_tax_credit unless he is entitled to claim a dependency_exemption deduction for a child see sec_24 c a decree the divorce decree provides that petitioner and his former spouse were to have joint legal custody petitioner’s former spouse was awarded physical custody and petitioner was entitled to visitation rights ie alternating weekends certain holidays school vacations and weeks during the summer the divorce decree did not specify who was entitled to claim the children as dependents for tax purposes for petitioner filed a form_1040 u s individual_income_tax_return petitioner claimed a dependency_exemption deduction for a a and a dollar_figure child_tax_credit petitioner did not attach form_8332 release of claim to exemption for child of divorced or separated parents or its equivalent to his form_1040 for a a received dollar_figure as compensation_for services a a filed a form_1040 and did not claim a personal_exemption deduction for herself discussion burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue see sec_7491 petitioner has not alleged that sec_7491 applies however the court need not decide whether the burden shifted to respondent pursuant to sec_7491 since the court’s analysis is based on the record before it and not on who bears the burden_of_proof dependency_exemption deduction respondent urges the court to sustain the disallowance of petitioner’s dependency_exemption deduction since petitioner was not a a ’s custodial_parent and he did not attach form_8332 or its equivalent to his form_1040 as required by sec_152 and sec_1_152-4t a q a-3 temporary income_tax regs fed reg date in pertinent part sec_151 allows a taxpayer to claim as a deduction the exemption_amount for each dependent who is the taxpayer’s child and satisfies certain age requirements sec_151 or whose gross_income for the calendar_year in which the taxpayer’s taxable_year begins is less than the personal_exemption amount sec_151 the term dependent is defined to include a taxpayer’s daughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated as received from the taxpayer under sec_152 or e see sec_152 a a ’s gross_income was less than the dollar_figure personal_exemption amount see revproc_2003_85 sec_3 2003_2_cb_1184 thus a a is not excepted from the definition of a dependent by sec_151 a a was years old at the close of the calendar_year thus a a is not excepted from the definition of a dependent by sec_151 a a ’s status as petitioner’s dependent and petitioner’s entitlement to the dependency_exemption deduction hinge on sec_152 and e which limits the dependency_exemption deduction in the case of divorced or otherwise separated parents in pertinent part sec_152 sets forth the following general_rule if the child received over half of her support during the calendar_year from her divorced parents and the child is in the custody of one or both parents for more than one-half of the calendar_year then the child is treated as receiving over half of her support during the calendar_year from the parent having custody for the greater portion of the calendar_year the custodial_parent custody is determined by the most recent divorce decree or other written instrument see sec_1_152-4 income_tax regs if custody is split then custody the exceptions in sec_152 and do not apply there was no multiple_support_agreement as defined in sec_152 and since the divorce decree was issued in there is no pre-1985 instrument thus petitioner is entitled to the dependency_exemption deduction only if the requirements of sec_152 are met is deemed to be with the parent who has physical custody for the greater portion of the calendar_year see id sec_152 provides an exception to the general_rule of sec_152 if the custodial_parent signs a written declaration that he will not claim the child as a dependent and the noncustodial_parent attaches the written declaration to his return for the taxable_year then the noncustodial_parent is entitled to the dependency_exemption deduction for purposes of sec_152 the term noncustodial_parent means the parent who is not the custodial_parent sec_152 in order for the noncustodial_parent to claim the dependency_exemption deduction sec_152 clearly requires the custodial_parent to release the dependency_exemption deduction by signing a written declaration to that effect see 114_tc_184 see also sec_1_152-4t a q a-3 temporary income_tax regs supra stating that a noncustodial_parent may claim the dependency_exemption deduction only if the noncustodial_parent attaches to his federal_income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he will not claim the child as a dependent the written declaration may be made on a form provided by the irs or a document that conforms to its substance see miller v commissioner supra pincite citing sec_1_152-4t a q a-3 temporary income_tax regs supra see also neal v commissioner tcmemo_1999_97 the written declaration is embodied in form_8332 which incorporates the requirements of sec_152 see miller v commissioner supra pincite petitioner and his former spouse share joint legal custody of their children while the former spouse was awarded physical custody petitioner was entitled to visitation rights for limited periods because petitioner’s former spouse had physical custody of a a for the greater portion of the calendar_year the former spouse is the custodial_parent as defined in sec_152 because petitioner the noncustodial_parent did not attach form_8332 or its equivalent to his form_1040 he is not entitled to the dependency_exemption deduction petitioner argues however that he is entitled to claim the dependency_exemption deduction for a a pursuant to the order petitioner is attempting to create an ambiguity in the divorce decree by referencing the provisions of the order but as a general_rule if a decree on its face is capable of being given a certain meaning or interpretation then it is not ambiguous see eg sun oil co v madeley s w 2d form_8332 requires the following names of the children and the years for which the exemption claims are released custodial parent’s signature the date thereof and his social_security_number and noncustodial parent’s name and social_security_number see 114_tc_184 tex and a reviewing court cannot look outside the four corners of an unambiguous decree to determine the issuing court’s intent see eg bruni v bruni s w 2d tex app revd on other ground sec_924 s w 2d tex see also magness v mcentire s w 2d ark stating that the determinative factor is the intent of the court petitioner asserts further that the divorce decree which is silent on the issue of his entitlement to the dependency_exemption deduction does not supersede the order but as the later-in-time document the divorce decree supersedes the order cf satterfield v satterfield so 2d ala civ app stating that a final divorce decree superseded a separation agreement even if the agreement’s terms were incorporated into the decree gloth v gloth s e va divorce decree superseded contract between parties relating to support and maintenance thus petitioner’s argument is without merit in any event whether the instruments are ambiguous and whether the order are superseded by the divorce decree is irrelevant for the purposes of this proceeding the court has stated that the mere fact that a state court granted the taxpayer the right to claim the dependency_exemption deduction is immaterial because a state court cannot determine issues of federal tax law see miller v commissioner supra pincite and cases cited thereat accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent the proper forum to resolve the issue as to petitioner’s entitlement to claim the dependency_exemption deduction pursuant to the order or the divorce decree is a virginia state court where he can seek an interpretation of those instruments as well as orders requiring the former spouse to sign form_8332 or its equivalent
